Case 1:18-CV-12569-ADB Document 1 Filed 12/17/18 Page 1 of 13

‘M `\ _.-~d-

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS

 

TODD L. MYERS, Pro Se
231 Independence Dr. Civi| Action No. x ZC\/ \B\S(Oq

Chestnut Hi||, MA 02446

v.
US DEPARTMENT OF JUSTICE COMPLAINT FOR DECLATORY
950 Pennsy|vania Avenue NW
AND INJUNCTIVE RELIEF

Washington, D.C. 20530~0001

And
Request for expedited consideration

FEDERAL BuREAu 0F1NvEsTIGAn0N PU'Sua“t to 28 U-S-C §1657(3) 4

935 Pennsy|vania Avenue NW
Washington, D.C. 20530-0001\

 

 

1.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 2 of 13

!NTRODUCTION

After submitting a Touhy Request to the Department of Justice ("DOJ") and the Federal
Bureau of lnvestigation ("FBI") and receiving a wholly unsatisfactory response, attached, the
appellant asks the Court to assist in the production of documents and communications
pertinent to the Commonwea/th of Massachusetts vs'. Todd L Myers; Docket No. 1884-CR-
00739.

This initial Touhy Request1 was sent as a result of the persistent and catalyzing influence
of the FBI, and therefore the DOJ, throughout the case and the events leading up to it. The
FBI, through the introduction of a thoroughly unreliable informant, Dr. Rona|d Nasif, began
the investigation into the defendant in the above action. However, the errors and pitfalls of
the investigation are of a much earlier vintage.

This would relate to the erroneous FBI Crimina| Justice Information Services (”CJIS") data
that allowed the Boston Po|ice Department to leave an ArmaLite AR-15 in the defendant's
home m the execution of a deeply flawed search and seizure. This and another rifle
owned by the defendant were "not recorded" by CJIS when legally purchased in
Massachusetts five years ago. This "omission” aided the BPD in leaving said rifle in the
defendant's home a§er the search was completed under the cover of plausible deniability.
This "oversight" has been documented by both police statements and video evidence taken

on the day in question - they are attached.

 

1 See Documents Related to Suffolk County Crimina| Proceedings pages 28 - 40

4.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 3 of 13

Moreover, the search was initiated and executed by an FBI/BPD Joint Task Force
employee, Det. Scott MacCallum, who entered the E-S, West Roxbury, district without legal
and appropriate supervision. lt was search lacking in almost every reasonable aspect of
probable cause, be it particularity, predicitivness, corrobation or nexus. and exhibited a
recklessness and flagrant disregard for the truth as to make this a policy nightmare. lt is also
a search that exceed the bounds prescribed by the warrant, as one of Mr. Myers' old cell
phones was taken, and that has been executed in a manner consistent with a "sneak and
take” (another old, broken cell phone) within the last few months. What the appellant is
describing is the wholesale repeal of his civil liberties. Furthermore, the FBI/BPD in effect.
placed a firearm, an AR-15, in the appellant's hands after provoking him fn extrem/'s.
Therefore, the Court is faced with a choice for the impetus behind these actions: astonishing
negligence or malevolence.

By provocation, the appellant is referring to the warrant-free raid of his home, at 231
Independence Drive, recommendations to and the assistance of his ex-wife in procuring a
restraining order despite no prior history of violence and what the appellant hopes to show.
should this motion pass, a widespread effort to truly torment, if not torture at a low level. the
appellant over a long period of time.

This is not a claim made |ightly. Iwill be specific. I believe that through my former
landlord, Mr. Nasif, and/or co-tenant, Mr. James “Wes" Turner, an Army employee, a long
term program of sleep deprivation was utilized against the appellant. Please do note the
presence of the Army, they do show up at terribly importantjunctures as can be seen in the

Affidavit. Not incidental|y, another Army employee, working at Temple Israel, the

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 4 of 13

defendant's temple, was actually the first source of the alleged magazines the defendant is
currently being charged with possessing. As we will discuss in the year ahead another
former army employee and business school classmate, Brian Burchfield, the appellant
believes deliberately gave him privileged information regarding IndyMac Bank from his time
spent with a NRSRO, a nationally recognized statistical rating organization. The appellant
believes this was done solely to entrap and harm the appellant But this must wait.

7. This "priming" of the appellant, through sleep deprivation, was then harnessed by a
multitude and variety of minor attacks and provocations that have become so pervasive in
the appellant's |ife, it has become a daily source of disbelief, horror and amusement To fully
understand the nuance and subtleties of some of the provocations being proffered, the
appellant recommends a brief reading of The Commonwea/th of Mass. vs'. Ross, 73 Mass.
Ap,a. C't. 787, 396 /V.E 2d 647 attached. Please consider this case in the light of ”plausible
deniability" that the appellant can prove with regard to AR-1S found post-search through
the video evidence offered by the BPD (provided) and understand how frustrating and
potentially dangerous simple activities such as a daily commute have become for Mr. Myers.
Provocation and escalation are the names of the game here.

8. In addition, in every interaction the appellant has had with the state, be it federal, state
or |ocal, over the past few years, the appellant has been treated punitively, abused, thwarted
and/or delayed. A perfect example would be the appellant's Kafkaesque interactions over
the last few years with the IRS. Not only has the appellant been hounded for payments

already made but his payments have also been delayed surreally due to overpayment2

 

2 See attached documents - Miscellaneous Documents ”Misc Docs” pages 1-4

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 5 of 13

Please note that this "abuse" includes the actions taken in the Commonwea/th v. Todd /..
Myers as well as the Norfolk Probate Court pre and post the 209-A restraining order. This
includes but is not limited to the District Attorney's office refusing to provide receipts for
service of documents3, the ADA withdrawing and reentering his appearance. to again avoid
service, and the refusal of the ADA to admit FBI involvement until two weeks before
suppression motions were due, a mere eight months after the fact.

9. These obstacles can also be found among the appellant's dealings in Norfolk Probate
Court as he has found horrific bias throughout the first Guardian ad Litem ("GAL") report
that has severely prejudiced the proceedings This has been compounded by the stunning
refusal of Judge Petersen's refusal to follow through on her own orders as stated on the
record. This order would have released the notes behind the GAL report. The appellant has
now filed a request for clarification twice and has yet to receive the promised orders. This is

despite a spotless record during visits by Mr. Myers and questions from him to the court and

the Court's appointed supervisor regarding the multitude of iniurigs with which his children

have been appearing to their visits. A true copy of the Motion for C|arification is attached.4

10. The cumulative impact of these events has resulted in Mr. Myers not having regular time
with his children in eight months and he has not even been allowed to see them in almost
three months. Please consider the emotional and psychological toll imposed by this

absence and then layer upon that, sleep deprivation that has persisted on the scale of years.

 

3 See attached documents - Documents Related to Suffolk County Crim. Proceedings, “Suffo|k" page 14
‘ See attached documents - Documents Related to Norfolk Family and Probate, ”Norfolk" pages 41 » 47

11.

12.

13.

14.

15.

16.

17.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 6 of 13

Consequently, the defendant in the aforementioned actions, at this point, requests the
documents and communications related to the defendant since the faulty CJIS was entered
more than five years ago when the two Palmetto State Arms AR-15 lowers were legally
purchased in Massachusetts. In addition, the defendant requests the privilege logs
associated with the defendant's Department of Justice/FBI files so as to facilitate a more
complete exploration of the facts of the case. Thank you for your attention to this matter.

Please refer all communications to the above listed address.

The Appellant's Request for the Production of Documents and Communications

fn respond/bg to the document request please apply the /hsrruct/'ons and de)Vn/'t/'ons set

forth befow.'

In complying with this request. please produce all responsive documents in unredacted
form that are in your possession, custody, or control or otherwise available to you,
regardless of whether the documents are possessed directly by you.

Documents responsive to the request should not be destroyed, modified. removed,
transferred, or otherwise made inaccessible.

In the event that any entity, organization, or individual to be documented in the request
has been, or is currently, known by any other name, the request should be read also to
include such other names under that alternative identification.

Each document should be produced in a form that may be copied by standard copying
machines.

When producing documents, please identify the paragraph(s) the subpoena's request to
which the document responds.

Documents produced pursuant to this request should be produced in the order in which

they appear in your files and should not be rearranged. Any documents that are stapled,

18.

19.

20.

21.

22.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 7 of 13

clipped, or otherwise fastened together should not be separated Documents produced in
response to this request should be produced together with copies of file labels. dividers, or
identifying markers with which they were associated when this request was issued. lndicate
the office or division and person from whose files each document was produced.

Each folder and box should be numbered, and a description of the contents of each
folder and box, including the paragraph(s) of the request to which the documents are
responsive. should be provided in an accompanying index.

Responsive documents must be produced regardless of whether any other person or
entity possesses non¢identical or identical copies of the same document.

The defendant requests electronic documents in addition to paper productions If any of
the requested information is available in machine-readable or electronic form (such as on a
computer server, hard drive, CD, DVD. back up tape, or removable computer media such as a
thumb drive, flash drive memory card and external hard drive), please provide it in a format
that is accessible to today's Intel based, Window's (XP and above) compatible computers.
Documents produced in electronic format should be organized, identified, and indexed
electronically in a manner comparable to the organizational structure called for in
paragraphs (6) and (7) in the above "Instructions".

If any document responsive to this request was, but no longer is, in your possession,
custody, or control, or has been placed into the possession, custody, or control of any third
party and cannot be provided in response to this request, you should identify the document
(stating its date, author, subject and recipients) and explain the circumstances under which
the document ceased to be in your possessionl custody, or control or was placed in the
possession, custody, or control of a third party.

If any document responsive to this request was, but no longer is in your possession,
custody, or control, state:

a. How the document was disposed of;

b. The name, current address, and telephone number of the person who currently has

possession, custody, or control over the document;

c. The date of the disposition; and

23.

24.

25.

26.

27.

28.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 8 of 13

d. The name, current address, and telephone number of each person who authorized

said disposition or who had or has knowledge of said disposition.

If any document responsive to this request cannot be located, describe with particularity
the efforts made to locate the document and the specific reason for its disappearance
destruction, or unavailability.

A|l documents should be Bates-stamped sequentially and produced sequential|y. In a
cover letter to accompany your response, you should include a total page count for the
entire production, including both hard copy and electronic documents.

In the event that a responsive document is withheld on any basis, including a claim of
privilege, you should provide a log containing the following information concerning every
such document: (a) the reason the document is not being produced; (b) the type of
document; (c) the general subject matter; (d) the date, author, and addressee; (e) the
relationship of the author and addressee to each other; and (f) any other description
necessary to identify the document and to explain the basis for not producing the
document.

If the request cannot be complied with in full, it should be complied with to the extent
possible, which should include an explanation of why full compliance is not possible.

Please do not incur reimbursable expenses in excess of $10,000 in the pursuit of this
documentation. If this ceiling is hit, please forward the compiled documents as soon as
possible, in requested form, and cease the collection of documents until the defendant
provides further instructions.

Upon completion of the document production, please certify in writing that: (1) a diligent
search has been completed of all documents in your possession, custody, or control which
reasonably could contain responsive documents; (2) documents responsive to the request
have not been destroyed, modifiedl removed, transferred, or otherwise made inaccessible
since the date of receiving the request or in anticipation of receiving the request, and (3) all
documents identified during the search that are responsive have been produced, identified
in a log provided and as described in (15) above or identified as provided in (10), (11) or (12)

above.

29.

30.

31.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 9 of 13

Definitions

The term "document" means any written, recorded, or graphic matter of any nature
whatsoever. regardless of how recorded and whether original or copy, including but not
limited to the following: memoranda, reports, expense reports, books, manuals, instructions,
financial reports, working papers, records, notes, letters, notices, confirmations, telegrams,
receipts, appraisals, interoffice and intra-office communications, electronic mail ("email”),
instant messages, text messages, calendars, contracts, cables, notations of any type of
conversation, telephone cal|, meeting or other communication, bulletins, printed matter.
computer printouts, invoices. transcripts, diaries, analyses, returns, summaries, minutes,
accounts, messages, correspondences, circulars. reviews, opinions, studies and
investigations, surveys, presentations, spreadsheets and work sheets. The term "document"
includes all drafts, preliminary versions, alterations, modiHcations, revisions, changes and
amendments to the foregoing, as well as any attachments or appendices thereto.

The term ”documents in your possession, custody or control" means (a) documents that
are in your possession, custody or control, whether held by you or your past or present
agents, employees or representatives acting on your behalf; (b) documents that you have a
legal right to obtain, that you have a right to copy, or to which you have access; (c)
documents that have been placed in the possession, custody or control of any third party.

The term "communication“ means each manner or means of disclosure or exchange of
information, regardless of the means utilized. whether orall electronic, by document or

othen~ise. and whether in an in-person meeting, by telephone, facsimi|e. email (desktop or

32.

33.

34.

35.

36.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 10 of 13

- mobile device), text message, instant message, MMS or SMS message, regular mail, telexes,

releases or otherwise.

The terms "and" and ”or" should be construed broadly and either conjunctively or
disjunctively as necessary to bring within the scope of this request any information which
might otherwise be construed to be outside its scope. The singular includes the plural
number and vice versa. The mascu|ine includes the feminine and neuter genders.

The terms ”person" or "persons" mean natural persons, firms, partnerships, associationsl
limited liability corporations and companies, limited liability partnerships, corporations,
subsidiaries. divisions, departments. joint ventures, proprietorships, syndicates, other legal
business or government entities, or any other organization or group of persons, and all
subsidiaries. affiliates, divisions, departments, branches and other units thereof.

The terms "referring" or "relating," with respect to any given subject, mean anything that
constitutes, contains embodies, reflects, identifies, states, refers to, deals with, or is in any
manner whatsoever pertinent to that subject.

The terms “you" or "your" means and refers to you as a natural person and the United
States and any of its agencies, offices, subdivisions, entities, officials, administrators,
employees, attorneys, agents, consultants, staff, contractors, or any other persons acting on
your behalf or under your control or direction; and includes any other person(s) defined in
the document request letter.

The term ”snapshot" means a report or short description or actual screenshot that gives

an understanding of a situation at a particular time.

37.

38.

39.

40.

41.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 11 of 13

Schedule of Discovery Request

Al| documents and communications regarding research or investigations or surveillance
or operations pertaining to or concerning the defendant, Todd l_. Myers by the Federal
Bureau of Investigation (“FBI”), its supervisory agency, the Department of Justice ("DOJ"), and
any persons, corporations or contractors affiliated, employed by or overseeing any of the
above since January 1, 2013;

ln addition. all documents pertaining to the initiation and renewal of warrants for
surveillance pertaining to or concerning the defendant, Todd L. Myers. by the FBI or DOJ as
well as any applications for a warrant, even if denied;

Documents sufficient to show the identity, names, titles, and business addresses of all
personnel who participated in the research or investigation or surveillance or operations
pertaining to Mr. Myers including any persons, corporations or contractors affiliated,
employed by or overseeing any of the above;

Any documents, be they paper or digital, referenced by FBI Special Agent Andrew Howe
used in evaluating the defendant resulting in his contacting the Boston Po|ice Department
and any further communication between the FBl/DOJ and the BPD;

Any documents, be they paper or digita|, possessed by FBI Special Agent Steve Kimbal
concerning Mr. Myers in the years and months leading up to the search of his home,
including those related to how Agent Kimbal came to be involved in the actions taken by the
Boston Po|ice Department and any communications Agent Kimbal was a party to within the

FBI/DOJ concerning Mr. Myers,‘

42.

43.

45.

46.

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 12 of 13

Any documents, be they paper or digital, concerning Messrs. Nasif (Matthew and Ronald)
in the 2 years leading up to the search of Mr. Myers' home, including those related to how
the Nasifs came to be involved in the actions taken by the Boston Police Department and
any communications the Nasifs were a party to with the BPD/FBl/DOJ concerning Mr. Myers;

Any documents, be they paper or digital, concerning James ”Wes” Turner and, by now,
his wife Brittany (both US Army) in the 2 years leading up to the search of Mr. Myers' home,
including those related to how the Turners came to be involved in the actions taken by the
Boston Po|ice Department and any communications the Turners were a party to with the
BPD/FBI/DOJ concerning Mr. Myers;

Any documents, be they paper or digital, concerning Leslie Bi|tekoff Myers in the two
years and months leading up to the search of Mr. Myers' home, including those related to
how the Ms. Myers came to be involved in the actions taken by the Boston Po|ice
Department and any communications Ms. Myers was a party to with the BPD/FBl/DOJ
concerning Mr. Myers;

All documents, at semi~annual intervals or "snapshots" of changes to the defendant's file
as well as the file itself, and communications, over the full time period, regarding the
defendant from the Criminal Justice Information System ("CJIS") as well as the privilege logs
(a continuous record) associated with the defendant's files be they FBI or DOJ;

All documents and communications referring to or relating to FBl or Department of
Justice request's to review, report on, analyze or amend the defendant's file within CJIS, the
FBI or any persons, corporations, contractors othen/vise affiliated, employed by or overseeing

any of the above;

Case 1:18-Cv-12569-ADB Document 1 Filed 12/17/18 Page 13 of 13

Respectfu|ly submitted,

tv gall@/l\~i/\M

Todd l.. Myers m
231 Independence Drive
Chestnut Hill, MA 0246?
617.991.6990

CERTIFICATE OF SERVICE

l hereby certify that a true copy Of the above document was served upon the Department of
Justice’s Steven A. Engel, Assistant Attorney Genera| and the Federal Bureau of Investigation’s
Office of the General Counsel, Dana Boenteu by mail on December 17“‘, 2018, postage prepaid
to: the U.S. Department of Justice, 950 Pennsy|vania Avenue, NW Washington, DC 20530-0001
and FBI Headquarters 935 Pennsy|vania Avenue, NW Washington, D.C. 20535-0001.

SIGNED under the pains and penalties of perjury.

Datecl: December 17"‘, 2018

 

Todd L. Myers, Pro e

